DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 3 shows an anode, wherein in the anode, the paramagnetic material layer is not formed and only the ferromagnetic material layer is formed and a cathode in which the ferromagnetic material layer is not formed. Fig. 6 shows an anode, in which the ferromagnetic material layer is not formed and a cathode including the first paramagnetic material layer; the ferromagnetic material layer and the second paramagnetic material layer. Therefore, limitation “a cathode including the first paramagnetic material layer; the ferromagnetic material layer formed on the first paramagnetic material layer; and the second paramagnetic material layer formed on the ferromagnetic material” in combination with the limitation “an anode, wherein in the anode, the paramagnetic material layer is not formed and only the ferromagnetic material layer is formed” as required by claim 4 and claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “a ferromagnetic material layer” and “a second paramagnetic material layer” however claim 1 on which claim 3 depends also recited “a ferromagnetic material layer” and “a second paramagnetic material layer.” It is unclear whether “a ferromagnetic material layer” and “a second paramagnetic material layer” refer to the same or different layers recited in claim 1. In addition, claim 3 recites “the first paramagnetic material.” There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitations of claim 3 will be examined and interpreted as --“the ferromagnetic material layer--, --the second paramagnetic material layer--, and -- the first paramagnetic material layer--.
Appropriate correction is required.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raychaudhuri et al. (US Pub. 20060035015).
Regarding claim 1, Raychaudhuri et al. discloses in Fig. 3, paragraph [0026]-[0027] an electrode [cathode] for a fluorescence organic light-emitting diode, comprising: 
a first paramagnetic material layer [Al layer 1107] formed on an organic layer [103-106]; 
a ferromagnetic material layer [Ni layer 3107] formed on the first paramagnetic material layer [Al layer 1107]; and 
a second paramagnetic material layer [Al layer 2107] formed on the ferromagnetic material layer [Ni layer 3107].

Regarding claims 2 and 7, Raychaudhuri et al. discloses in Fig. 3, paragraph [0026]-[0027] wherein the ferromagnetic material layer [Ni layer 3107] is made of a ferromagnetic material and the ferromagnetic material is made of at least one of Ni, Co, Fe, and Mn [Ni], and the first paramagnetic material layer [Al layer 1107] and the second paramagnetic material layer [Al layer 2107] are made of a paramagnetic material and the paramagnetic material includes at least one of mixtures of Al, Sn, Pt, Ir, Ag, and Mg [Al].

Regarding claim 3, Raychaudhuri et al. discloses in Fig. 3, paragraph [0026]-[0027] the electrode for the fluorescence organic light-emitting diode of claim 2, comprising: a cathode including the first paramagnetic material layer [Al layer 1107]; the ferromagnetic material layer [Ni layer 3107] formed on the first paramagnetic material layer; and the second paramagnetic material layer [Al layer 2107] formed on the ferromagnetic material [Ni layer 3107].

Regarding claim 6, Raychaudhuri et al. discloses in Fig. 3, Table 1, paragraph [0026]-[0050]  a fluorescence organic light-emitting diode, comprising: 
a substrate [101]; 
a first electrode [102] formed on the substrate [101]; 
an organic layer [103-106] formed on the first electrode [102]; and 
a second electrode [1107, 3107, 2107] formed on the organic layer [103-106], wherein the organic layer [103-106] is formed of at least one layer including a light-emitting layer [105], and 
the second electrode [1107, 3107, 2107] comprises: 
a first paramagnetic material layer [Al layer 1107]; 
a ferromagnetic material layer [Ni layer 3107] formed on the first paramagnetic material layer [Al layer 1107]; and 
a second paramagnetic material layer [Al layer 2107] formed on the ferromagnetic material layer [Ni layer 3107].

Regarding claim 8, Raychaudhuri et al. discloses in Fig. 3, Table 1, paragraph [0026]-[0050] wherein the first electrode [102] is an anode, and the second electrode [1107, 3107 and 2107] is a cathode.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri et al. (US Pub. 20060035015) as applied to claim 3 and claim 8 above and further in view of Yamazaki et al. (US Pub. 20130193473).
Regarding claims 4 and 9, Raychaudhuri et al. discloses in Fig. 3 an anode [102], wherein in the first electrode/the anode [102], the paramagnetic material layer is not formed [when anode is formed of ITO].
Raychaudhuri et al. fails to disclose 
wherein in the first electrode/the anode, only the ferromagnetic material layer is formed.
Yamazaki et al. discloses in Fig. 1 and paragraph [0063]
wherein in the anode, only the ferromagnetic material layer is formed [the anode can be formed with a single layer of Nickel (Ni), iron (Fe), cobalt (Co)].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yamazaki et al. into the method of Raychaudhuri et al. to include wherein in the first electrode/the anode, only the ferromagnetic material layer is formed. The ordinary artisan would have been motivated to modify Raychaudhuri et al. in the above manner for the purpose of providing suitable material for forming the anode [paragraph [0063] of Yamazaki et al.].

Claims 5 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Raychaudhuri et al. (US Pub. 20060035015) as applied to claims 3 and 8 above.
Regarding claims 5 and 10, Raychaudhuri et al. appears to disclose in Fig. 3, paragraph [0026]-[0027] wherein the first paramagnetic material layer [Al layer 1107] and the second paramagnetic material layer [Al layer 2107] are thicker than the ferromagnetic material layer [Ni layer 3107].
[Raychaudhuri et al. discloses that the first paramagnetic material layer [Al layer 1107] is 1-20nm thick, the second paramagnetic material layer [Al layer 2107] is 50nm thick and the ferromagnetic material layer [Ni layer 3107] is 5nm-50nm thick. Thus, the first paramagnetic material layer [Al layer 1107] and the second paramagnetic material layer [Al layer 2107] are thicker than the ferromagnetic material layer [Ni layer 3107] when first paramagnetic material layer [Al layer 1107] is 20nm thick, the second paramagnetic material layer [Al layer 2107] is 50 nm and the ferromagnetic material layer [Ni layer 3107] is 5nm thick].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822